DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-10, 12-20 (renumber as 1-19, for issue) are allowed. 
Independent claims 1, and 15 respectively recite the limitations: 
imaging an individual nanoparticle which is a compound contained by a lipid vesicle in water, comprising:
providing an aqueous sample comprising the lipid vesicle which contains the compound;
illuminating the aqueous sample with an X-ray free-electron laser (X-FEL);
…
reconstructing the coherent diffraction image patterns with a computer such that a reconstructed image of the individual nanoparticle which is the lipid vesicle containing the compound is acquired;
wherein during reconstructing the coherent diffraction image patterns with a computer, the method further comprises steps of:
rotating the coherent diffraction image patterns by 180 degrees;
shifting the coherent diffraction image patterns after rotation pixel-by-pixel to identify an origin; and
after identifying the origin, averaging each coherent diffraction image pattern before rotation and after rotation.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WEI WEN YANG/Primary Examiner, Art Unit 2667